OPINION OF THE COURT
FLAHERTY, Chief Justice.
This appeal requires us to construe the language of section 307(7) of the Workmen’s Compensation Act, 77 P.S. § 562, which permits termination of a widow’s death benefits upon remarriage or for living in a meretricious relationship, and mandates payment of a widow’s dower upon remarriage. The workmen’s compensation judge, the Workmen’s Compensation Appeal Board (WCAB), and the Commonwealth Court all held that appellant’s meretricious relationship justified termination of her widow’s death benefits and that no widow’s dower was due upon her subsequent remarriage. Appellant claims entitlement to the widow’s dower based on an interpretation of the statute which differs from that of the lower tribunals.
Appellant, Doris Reichert Todd (Mrs. Todd), was widowed in 1985 when her husband Harold Reichert died in the employment of National Cash Register Corporation (NCR). She received widow’s benefits for a *1087period of time from the company. In March, 1998, NCR filed a petition to terminate Mrs. Todd’s benefits due to a meretricious relationship. Mrs. Todd filed an answer which requested a lump sum distribution of benefits (widow’s dower) due to her remarriage on February 3, 1993. A hearing was held at which appellant testified that she began living with Mr. Todd in February, 1991, and that the two married in February, 1993.
The workmen’s compensation judge issued an order terminating appellant’s benefits and denying widow’s dower. The WCAB affirmed the judge’s order, and the Commonwealth Court affirmed the order of the WCAB. We allowed this appeal to review the Commonwealth Court’s interpretation and application of the statute in question.
Section 307(7) of the Workmen’s Compensation Act, 77 P.S. § 562, states, in relevant part:
Should any dependent of a deceased employe die or remarry, or should the widower become capable of self-support, the right of such dependent or widower to compensation under this section shall cease except that if a widow remarries, she shall receive one hundred four weeks compensation at a rate computed in accordance with clause 2 of section 307 in a lump sum after which compensation shall cease: Provided, however, That if, upon investigation and hearing, it shall be ascertained that the widow or widower is living with a man or woman, as the case may be, in meretricious relationship and not married, or the widow living a life of prostitution, the board may order the termination of compensation payable to such widow or widower.
(Emphasis added.) The lower tribunals all regarded the fact that for a period of time appellant lived with her fiancé in a meretricious relationship justified the termination of benefits, and held that once terminated, appellant’s subsequent right to widow’s dower upon remarriage was also extinguished. Thus, appellant was not entitled to the one hundred four week lump sum payment due upon remarriage.
Appellant argues that such a reading of the statute is unreasonable. Her argument is that the statute creates several conditions which must exist to terminate benefits in this context. First, there must be an investigation and hearing. Then there must be a determination that, at the time of the hearing, the widow lives with a man in meretricious relationship and is not married. Appellant regards the use of the present tense (“is living”) and the conjunction (“in meretricious relationship and not married”) as significant, understanding the language to require both the meretricious relationship and the unmarried state to exist at the time of the hearing. She argues that the legislative intent appears to contemplate that, in some instances, an earlier meretricious relationship would have resulted in marriage prior to hearing, in which case it would be improper to withhold the widow’s dower.
A careful interpretation of the statute requires that we give effect to the present tense and conjunction emphasized in the following quotation. “[I]f, upon investigation and hearing, it shall be ascertained that the widow or widower is living with a man or woman, as the case may be, in meretricious relationship and not married, ... the board may order the termination of compensa-tion_” We cannot, however, accept appellant’s argument that the only relevant time is the time of hearing. It would be all too easy for a widow or widower to abandon a meretricious relationship temporarily for the date of a hearing and reenter the relationship immediately after the hearing. We cannot presume that the legislature intended such an absurd result. 1 Pa.C.S. § 1922(1).
On the other hand, we cannot ignore the use of the present tense. The legislature plainly did not authorize termination of compensation due to a meretricious relationship on some indefinite past occasion. It appears that the only reasonable construction of the language is this: if, upon investigation, a meretricious relationship is discovered, the contemporaneous filing of a petition to terminate compensation alleging a present meretricious relationship satisfies the legislative intent; if, upon hearing, it is proved that a meretricious relationship existed on the date of filing, the board may order the termination of compensation. The date of filing is *1088the critical date because it is the date it is alleged that a meretricious relationship presently exists — that the widow or widower is living in meretricious relationship. The date of hearing, on the other hand, is entirely fortuitous and is totally outside the control of the employer or workers’ compensation insurer. In addition to alleging a present meretricious relationship, a petition to terminate must also allege that the widow or widower is, at the time of filing, not married.
Neither condition is satisfied in this case. The record establishes that appellant was engaged to be married and lived with her flaneé for a period of time while intending to marry. Due to a variety of circumstances, the marriage was delayed until February 3, 1993. The employer filed its request for a hearing subsequent to the marriage, in March, 1993. There was thus no meretricious relationship at the time of the filing, nor was appellant “not married” at the time of filing. Termination on the ground of meretricious relationship was therefore improper.
It follows that when appellant remarried in February, 1993, prior to the employer’s petition to terminate, she was entitled to the statutory widow’s dower consisting of a lump sum payment of one hundred four weeks compensation, after which compensation ceases.
The judgment of the Commonwealth Court is reversed and the case is remanded to the workers’ compensation judge for further proceedings consistent with this opinion.
NEWMAN, J., did not participate in the consideration or decision of this ease.
ZAPPALA, J., files a dissenting opinion.